   8:20-cv-00423-RGK-PRSE Doc # 8 Filed: 02/02/21 Page 1 of 2 - Page ID # 38




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TERRENCE D. MOORE,

                    Petitioner,                              8:20CV423

      vs.
                                                MEMORANDUM AND ORDER
STATE     OF      NEBRASKA
DEPARTMENT OF CORRECTIONS,

                    Respondent.


     This matter is before the court on motions filed by Petitioner and
Respondent.

       First, Petitioner filed a Motion for Appointment of Counsel on January 27,
2021. (Filing 5.) “[T]here is neither a constitutional nor statutory right to counsel in
habeas proceedings; instead, [appointment] is committed to the discretion of the
trial court.” McCall v. Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general
rule, counsel will not be appointed unless the case is unusually complex or the
petitioner’s ability to investigate and articulate the claims is unusually impaired or
an evidentiary hearing is required. See, e.g., Morris v. Dormire, 217 F.3d 556, 558-
59 (8th Cir. 2000), cert. denied, 531 U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d
469, 471 (8th Cir. 1994). See also Rule 8(c) of the Rules Governing Section 2254
Cases in the United States District Courts (requiring appointment of counsel if an
evidentiary hearing is warranted). The court has carefully reviewed the record and
finds there is no need for the appointment of counsel at this time.

      Second, Respondent filed a Motion to Substitute Respondent (filing 7) to
replace Respondent State of Nebraska Department of Corrections with the proper
respondent, Scott R. Frakes, the Director of the Nebraska Department of
  8:20-cv-00423-RGK-PRSE Doc # 8 Filed: 02/02/21 Page 2 of 2 - Page ID # 39




Correctional Services. Upon careful consideration, Respondent’s motion is
granted.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s Motion for Appointment of Counsel (filing 5) is denied
without prejudice to reassertion.

      2.     Respondent’s Motion to Substitute Respondent (filing 7) is granted.
The clerk’s office is directed to update the court’s records to reflect that Scott R.
Frakes is the sole proper respondent in this action.

      Dated this 2nd day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         2
